Citation Nr: 0107416	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-24 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), claimed as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for emphysema 
secondary to smoking.


REMAND

The veteran is seeking service connection for emphysema and 
COPD.  He contends that he began smoking cigarettes during 
service, and became dependent on nicotine as a result.  He 
contends that he developed emphysema and COPD as a result of 
smoking.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(November 9, 2000) (to be codified as amended at 38 U.S.C. 
§5107).

Legislation enacted in 1998 prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Public Law No. 105-206, § 9014, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103 
(West Supp. 2000)).  This statute, however, applies only to 
claims filed after June 9, 1998.  The veteran filed a claim 
in April 1998 for service connection for emphysema due to his 
use of tobacco during service.  As the veteran filed his 
claim before June 9, 1998, the Board must consider the law as 
it existed prior to the 1998 legislation.

Prior to the 1998 legislation, a claim for service connection 
for a disease based on tobacco use that began during service 
was governed by the basic statutes and regulations governing 
service connection, e.g., 38 U.S.C.A. § 1110 and 38 C.F.R. 
§§ 3.303, 3.310.  The VA Office of the General Counsel has 
published a precedent opinion outlining the issues to be 
considered in such claims.  VAOPCGPREC 19-97 (May 13, 1997).  
The General Counsel indicated that it was possible for 
nicotine dependence to be found to have developed in service, 
and for a disease developing after service as a result of 
tobacco use to be service-connected secondary to the service-
connected nicotine dependence.  Id.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has indicated that nicotine 
dependence is a medical question that must be answered by a 
medical opinion or diagnosis.  Davis v. West, 13 Vet. App. 
178 (1999).

In a January 1999 rating decision, the RO denied the 
veteran's claim for service connection for lung disease 
related to tobacco use, and found that the veteran had not 
submitted evidence sufficient to make that claim well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims 

in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, a 
remand is required because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, 
which would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In addition to any actions on remand that are necessary to 
ensure general compliance with the Veterans Claims Assistance 
Act of 2000, the evidence associated with the veteran's 
claims file raises the need for additional development on 
certain specific issues.

The veteran's service medical records do not address tobacco 
use.  The veteran was not found to have emphysema or COPD 
during service.  The veteran's service records reflect that 
he had service in Vietnam, and that he was awarded the Combat 
Infantryman Badge.  VA outpatient treatment notes dated in 
1994 and 1998 reflect that the veteran was noted to have 
COPD, as well as diabetes mellitus.  Treatment notes dated in 
1998 contain a notation that the veteran had had COPD since 
1991.

In a May 1998 statement, the veteran wrote that he had begun 
smoking cigarettes while he was an infantryman in Vietnam.  
He reported that he had received cigarettes as part of his C-
rations.  He reported that he had tried repeatedly to quit 
smoking, but had found it very difficult to quit.  He 
reported that he had been diagnosed with emphysema, and that 
a doctor had told him that the emphysema was related to 
smoking.

On VA examination in July 1998, the veteran reported that he 
had been diagnosed with emphysema six or seven years earlier.  
He reported that he had begun smoking while he was in service 
in Vietnam.  He indicated that he had continued to smoke 
since then.  Pulmonary function tests performed in July 1998 
revealed severe obstructive airway disease.  The VA examiner 
noted that chest x-rays showed over-inflated lungs, 
consistent with emphysema.

The veteran's sister and two other persons who indicated that 
they had known the veteran since before his service each 
wrote that the veteran had not smoked cigarettes prior to 
entering service, and that he did smoke when he returned home 
after service.  In November 1998, Russell D. Peterson, D.O., 
wrote that he had examined the veteran in October 1998.  Dr. 
Peterson noted the veteran's report that he was trying to 
quit smoking, but was hooked.  Dr. Peterson wrote that the 
veteran had emphysema secondary to cigarette smoking.

Notes of VA outpatient treatment, dated in June 1999, contain 
a statement that the veteran's COPD is directly related to 
his long history of smoking that started in service.  There 
is some question as to what type of health care professional 
made that statement.  The treatment notes indicate that the 
appointment that day was for a primary care nurse visit.  The 
notes contain a typed notation that the record was signed by 
Virginia E. King, and a handwritten signature at the bottom 
of the page that appears to say M. B. White.  The titles and 
credentials of those individuals are not clear from the 
record.  The veteran has asserted that the statement was made 
by a physician, Dr. Leslie Ross, of the Tuskegee, Alabama, VA 
Medical Center.

In January 2001, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  The veteran 
reported that he had not smoked cigarettes before he entered 
service in 1966.  He reported that his sergeant had 
encouraged him to smoke to ease his nervousness during his 
service in a combat zone.  He reported that he had continued 
to smoke since then.  He reported that he had tried to quit 
many times since service, but had never succeeded.

While the veteran has submitted lay evidence that he 
developed a nicotine dependence during service, the Court has 
indicated that medical diagnosis or opinion is necessary to 
show a nicotine dependence.  In addition, the record does not 
include a clear, substantiated medical finding that the 
veteran's emphysema and COPD are attributable to his smoking.  
Therefore, on remand, the veteran should undergo a new VA 
examination to determine the existence and likely etiology of 
nicotine dependence, and the likelihood of a causal link 
between smoking and his current emphysema and COPD.  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA examination to determine the 
existence and likely etiology of nicotine 
dependence, and the likelihood of a 
causal link between smoking and his 
current emphysema and COPD.  The 
examiners should receive and review the 
veteran's claims file and a copy of these 
remand instructions prior to the 
examination.  The examiners should be 
asked to provide an opinion as to whether 
the veteran meets the criteria for 
nicotine dependence, as defined in the 
DSM-IV.  If the veteran is found to have 
nicotine dependence, the examiners should 
provide an opinion, based on the history 
provided by the veteran and shown in the 
claims file, as to whether it is as 
likely as not that the veteran became 
dependent on nicotine while in service.  
The examiners should also be asked to 
provide an opinion as to whether it is as 
likely as not that the veteran's tobacco 
use caused his current emphysema and 
COPD.  The reasoning which forms the 
basis of the opinions requested should be 
clearly set forth.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

After the completion of the foregoing development, the RO 
should review the case.  If any benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

